Citation Nr: 1205896	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  09-37 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent for left knee strain.

2.  Entitlement to an initial compensable disability rating for right ankle strain,

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hypogonadism (claimed as abnormal testosterone levels).

5.  Entitlement to service connection for right shoulder strain.

6.  Entitlement to service connection for a bilateral shoulder disorder.


REPRESENTATION

Appellant represented by:	Jodee C. Kayton, Private Attorney


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to October 1994 and again from June 1999 to July 2007.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The RO last issued a supplemental statement of the case in March 2011.  Subsequently, the Veteran submitted a statement from his wife dated in June 2011 and additional private treatment records dated from January 2010 through May 2011.  Also, the Veteran's representative submitted written argument in July 2011.  In July 2011 correspondence, the Veteran's representative wrote that the Veteran was waiving RO review of the additionally submitted evidence.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in that file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issues of entitlement to an initial compensable disability rating for right ankle strain and entitlement to service connection for tinnitus and hypogonadism are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In July 2011 correspondence the Veteran's representative indicated that the Veteran wished to withdraw his appeal concerning the issues of entitlement to an initial disability rating greater than 10 percent for left knee strain and entitlement to service connection for a bilateral shin disorder.  

2.  There is competent medical evidence of current diagnoses of right shoulder strain and right shoulder impingement syndrome and it is reasonable to assume that the Veteran's current right shoulder disorder is related to his military service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran concerning the issues of entitlement to an initial disability rating greater than 10 percent for left knee strain and entitlement to service connection for a bilateral shin disorder are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  Affording the Veteran the benefit of the doubt, the criteria for service connection for a right shoulder disorder are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that a right shoulder disorder is related to his service with the United States Army from June 1992 to October 1994 and again from June 1999 to July 2007.  Specifically, the Veteran notes that he injured his right shoulder while playing softball in service, was treated for right shoulder pain during his military service, has continued to suffer from right shoulder pain during military service, and has been diagnosed with right shoulder strain and right shoulder impingement syndrome.     

Withdrawn Issues

In July 2011 correspondence the Veteran's representative indicated that the Veteran wished to withdraw his appeal concerning the issues of entitlement to an initial disability rating greater than 10 percent for left knee strain and entitlement to service connection for a bilateral shin disorder.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran has properly withdrawn his appeal concerning the issues of entitlement to an initial disability rating greater than 10 percent for left knee strain and entitlement to service connection for stomach ulcers and a bilateral shin disorder.  Accordingly, the Board does not have jurisdiction to review these issues and they are dismissed.

Right Shoulder Issue

Service treatment records show that the Veteran complained of right shoulder pain as early as January 2007.  A May 2007 treatment record shows that the Veteran had been experiencing right shoulder pain for "quite some time" and denied any specific injury.  A May 2007 magnetic resonance imaging (MRI) scan of the right shoulder was normal but a May 2007 X-ray of the right shoulder showed possible bone spur on underside of the acromion.  The impression was right shoulder pain, possible bursitis.  The Veteran's July 2007 separation examination shows normal extremities, however, in his July 2007 report of medical history the Veteran specifically reported "painful shoulder, elbow, or wrist," "arthritis, rheumatism, or bursitis," and "swollen or painful joints."   

The Veteran submitted a claim for service connection for a right shoulder disorder shortly after his discharge from service in December 2007 and he was afforded a VA examination in July 2008.  The VA examiner diagnosed right shoulder strain but failed to provide an opinion with regard to whether the Veteran's right shoulder strain began during or was related to his military service.  A subsequent August 2010 private treatment report from Dr. G.S. shows an impression of right shoulder impingement syndrome.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Given the above, the Board finds that service connection for a right shoulder disorder is warranted.  Significantly, as above, service treatment records show complaints of right shoulder pain during service, upon separation from service, and shortly after service.  Furthermore, post-service treatment records show a diagnosis of right shoulder strain in July 2008 and a diagnosis of right shoulder impingement syndrome in August 2010.  This provides a plausible basis to conclude that the Veteran's current right shoulder disorder is related to his military service.  With resolution of all reasonable doubt in the Veteran's favor, it is concluded that the evidence supports service connection for a right shoulder disorder.  38 U.S.C.A. § 5107(b).  

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.   


ORDER

The appeal concerning entitlement to an initial disability rating greater than 10 percent for left knee strain is dismissed.

The appeal concerning entitlement to service connection for a bilateral shin disorder is dismissed.

Service connection for a right shoulder disorder is granted.


REMAND

With regard to the right ankle strain issue, the Board notes that the Veteran was most recently afforded a VA joints examination in July 2008.  However, as noted in the Veteran's representatives July 2011 brief, this examination is inadequate.  During the July 2008 examination the Veteran complained of instability in the right ankle and recurrent sprains every three to four months where he had instability and swelling.  Range of motion testing showed normal range of motion in the right ankle.  The representative argued that while the Veteran complained of pain during range of motion testing as well as on repetitive motion testing, this was not recorded on the examination by the VA examiner.  The examiner also did not completely follow the VA clinician worksheet guidelines for a joint examination.  The examiner failed to state the effects of the right ankle strain on the Veteran's occupation and daily activities, as well as failed to discuss and describe the functional limitation on standing and walking.  On objective testing, the examiner failed to describe gait, or any abnormal callosities, breakdown or unusual shoe wear pattern that would show signs of abnormal testing on the Veteran's right ankle to rule out a diagnosis of degenerative arthritis.  Also, the claims file was not available for review by the examiner.  Once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  On remand, the Veteran must be afforded another VA examination wherein the examiner reviews the claims file in conjunction with the examination, accurately reports the Veteran's complaints of pain and instability, performs all necessary diagnostic testing, and uses the appropriate VA joints examination worksheet.  

With regard to the tinnitus issue, the Board notes that the Veteran was most recently afforded a VA audiological examination in July 2008.  During this examination the Veteran reported a history of military noise exposure and tinnitus and the examiner indicated that he could not assess a relationship between the Veteran's tinnitus and his military noise exposure without resorting to mere speculation.  However, as noted in the Veteran's representatives July 2011 brief, this examination is inadequate.  Significantly, the July 2008 VA examiner's medical opinion that the etiology of the Veteran's tinnitus would be speculative and thereby was considered insufficient to establish a nexus to the Veteran's in-service noise exposure or lack of a nexus.  See Jones v. Shinseki, 23 Vet. App. 382, 387-88 (2010), citing McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).  The examiner's opinion must also be supported by an analysis as to how the examiner came to this conclusion.  See Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  "The phrase 'without resort to speculation' should reflect the limitations of the knowledge in the medical community at large and not those of a particular examiner."  Jones, 23 Vet. App. at 390.

Furthermore, the July 2008 VA examiner indicated that he was not sure of the prerequisite that noise-induced tinnitus be constant or non-recurrent.  As was noted in the July 2011 brief, the VA Clinician's guide for audio disabilities states that if there is a current complaint of tinnitus, the examiner needs to indicate whether the tinnitus is as likely as not a symptom associated with hearing loss.  If the tinnitus is associated with other conditions, other than hearing loss, then a referral to another VA provider is to be provided so the etiology of the tinnitus can be determined.  The July 2008 VA examiner did not address the relationship between the Veteran's hearing loss and tinnitus nor was there a referral issued to determine another cause for the Veteran's diagnosed bilateral tinnitus.  

Also, the July 2008 VA examiner did not review the claims file in making his opinion.  The Board notes that the claims file contains several audiological evaluations dated from January 1992 through July 2007.  In January 2000, December 2001, January 2003, and March 2005 aeromedical examinations the Veteran specifically denied tinnitus.  However, service treatment records show that the Veteran was assessed with cerumen impaction (i.e., wax blockage) of the left ear in both December 2002 and February 2004.  As such, the July 2008 VA audiological examination report is also inadequate.  Barr, 21 Vet. App. at 303.  On remand, the Veteran should be afforded another VA examination where the VA examiner reviews the claims file, to include the Veteran's treatment for cerumen impaction in December 2003 and February 2004.  The examiner should note whether the tinnitus is as likely as not a symptom associated with hearing loss and again opine whether the Veteran's current tinnitus is related to his military service.  A complete rationale for any opinion expressed should be provided.  If an opinion cannot be made without resort to speculation the examiner should so state and also explain why such an opinion cannot be made.
  
With regard to the hypogonadism issue, the Board notes that the Veteran was most recently afforded a VA genitourinary examination in July 2008.  At that time the examiner diagnosed the Veteran with hypogonadism, active with no residuals.  Service treatment records show that the Veteran complained of difficulty losing weight in January 2007.  In February 2007 he was assessed with low normal testosterone and in March 2007 he was diagnosed with hypogonadism secondary to obesity.  By rating decision dated in August 2008 the RO denied service connection for hypogonadism finding that hypogonadism is a laboratory finding and not a chronic disability for which service connection can be granted.  In the Veteran's representative's July 2011 brief she argued that the Veteran's hypogonadism has resulted in fatigue and low libido.  Notably, the July 2008 VA examiner did not review the claims file in connection with the examination.  As such, the July 2008 VA genitourinary examination report is also inadequate.  Barr, 21 Vet. App. at 303.  On remand, the Veteran should be afforded another VA examination to determine whether he currently suffers from a disorder as a result of his hypogonadism.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to identify the current level of impairment resulting from his service-connected right ankle strain.  The claims file must be made available to the examiner for review in connection with the examination.  All necessary tests should be conducted.  

The examiner should completely follow the VA clinician worksheet guidelines for a joint examination.  Significantly, the examiner should specifically note any complaints of instability.  The examiner should also note all complaints of pain during range of motion testing as well as on repetitive motion testing.  Furthermore, the examiner should state the effects of the right ankle strain on the Veteran's occupation and daily activities and discuss and describe the functional limitation on standing and walking.  On objective testing, the examiner should describe gait, or any abnormal callosities, breakdown or unusual shoe wear pattern that would show signs of abnormal testing on the Veteran's right ankle to rule out a diagnosis of degenerative arthritis.  

2. Schedule the Veteran for an appropriate VA audiological examination to determine whether
it is at least as likely as not that the Veteran's currently diagnosed tinnitus is related to his military service.   The claims file must be made available to the examiner for review in connection with the examination. 

In making this determination the examiner should review the claims file, to include the Veteran's treatment for cerumen impaction in December 2003 and February 2004.  The examiner should note whether the tinnitus is at least as likely as not a symptom associated with hearing loss.  

A complete rationale for any opinion expressed should be provided.  If an opinion cannot be made without resort to speculation the examiner should so state and also explain why such an opinion cannot be made.

3. Schedule the Veteran for an appropriate VA examination to determine whether the Veteran currently suffers from a disorder resulting from his hypogonadism, such as fatigue or low libido.  The claims file must be made available to the examiner for review in connection with the examination.

In making this determination the examiner should review the claims file and determine whether the Veteran's complaints of fatigue or low libido are related to a chronic disability and, if so, whether this chronic disability is the result of the Veteran's hypogonadism which was first diagnosed during his military service in approximately March 2007.  

4. After consideration of the foregoing, readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


